Citation Nr: 1618046	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-15 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hip disability, including as due to service-connected bilateral knee replacements.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from October 1967 to September 1970 and from December 1970 to January 1978.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied service for degenerative joint disease of the bilateral hips as due to service-connected bilateral knee replacements.

In June 2012, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

In a July 2014 decision, the Board denied the Veteran's claim for service connection for a bilateral hip disability as due to his service-connected bilateral knee replacements.

The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (court).  In that litigation, in April 2015, the court issued an order that granted a Joint Motion for Remand (Joint Motion), filed by the Veteran and the VA General Counsel, and vacated the Board's July 2014 decision.

In July 2015, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2015).  A Veterans Health Administration (VHA) medical opinion was rendered later that month.  In August 2015, the appellant was given an opportunity to present additional argument.

In an October 2015 decision, the Board denied the Veteran's claim.

The Veteran appealed the Board's October 2015 decision to the court.  Consistent with a January 2016 Joint Motion signed by the parties, in January 2016, the court ordered that the Board's October 2015 decision be vacated and remanded to the Board consistent with the Joint Motion. 

FINDINGS OF FACT

1.  A right hip disability, diagnosed as arthritis, is proximately due to service-connected knee disability.

2.  A left hip disability is not related to the Veteran's active service or to a service-connected knee disability


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for service connection for a left hip disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations stated that VA is to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In November 2007 and January 2008 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
 § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

The Veteran was afforded VA examinations in April and June 2008, and July 2012, and the examination reports are of record.  

The Board found the medical opinions of record to be in conflict.   It then requested and obtained in July 2015 an expert medical opinion from the VHA.  On August 4, 2014, the Veteran and his attorney were given an opportunity to present additional argument and 60 days within which to respond.  

The July 2015 VHA is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The records satisfy 38 C.F.R. § 3.326 (2015).  The VA opinion cured the deficiencies in the earlier opinions.

In its October 9, 2015 decision, the Board noted that neither the Veteran nor his attorney responded to the VHA opinion and denied his claim.

In the January 2016 Joint Motion, the parties agreed that, on September 30, 2015, the Board received a September 29, 2015 letter from the Veteran's attorney with a September 28, 2015 medical opinion from W.B.L., M.D. (VBMS 9/30/15, Correspondence).  These documents were associated with the Veteran's claims file on October 21, 2015, after issuance of the Board's decision.  The parties agreed that, on remand, the Board should consider the September 28, 2015 private medical opinion and the attorney's September 29, 2015 letter.

This decision responds to the Joint Motion and ensures that all the evidence of record was considered in rendering a determination on the Veteran's claim.

The Board finds the duties to notify and assist have been met.

II. Facts and Analysis

Contentions

The Veteran contends that he has a bilateral hip disability that was caused or aggravated by his service-connected bilateral knee replacements.  See Veteran's October 2007 statement and April 2009 VA Form 9.  

Service connection is currently in effect for left and right knee replacements, each currently evaluated as 60 percent disabling.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Certain chronic diseases, such arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1113, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Facts

The record shows degenerative changes in the Veteran's hips on X-ray.  
See February and April 2008 and July 2012 VA X-ray reports (claims file vol. #2).

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury or a service-connected disability.

Service treatment records do not discuss complaints or diagnosis of, or treatment for, bilateral hip arthritis.

The Veteran has not asserted, and the medical record does not remotely suggest, that his bilateral hip disability had its onset in service, within one year of his discharge from active duty, or is otherwise related to his active service or an even or injury therein.

The post service medical evidence shows that the Veteran underwent right knee replacement in 1994 and left replacement in 1995.  See September 28, 2015 private medical report from Dr. W.B.L. (VBMS 9/30/15, Correspondence, p. 5).  The right knee replacement required a revision in performed in 2010.  Id.; see October 5, 2010 VA orthopedic surgery note (noting right knee replacement in March 2010) (claims file vol. #2).  He underwent right hip replacement in March 2013 (VBMS 9/30/15, Correspondence, p. 5).

In a September 2007 statement, S.R.S., M.D., the Veteran's private physician, notes that the Veteran had severe degenerative disease in his right hip and that it was reasonable to believe that his significant knee problems and rehabilitations from the knee replacements contributed to increased wear and tear on the hip (claims file vol. #1).

In April 2008, a VA examiner diagnosed the Veteran with right hip degenerative joint disease (claims file vol. #2).  The nurse practitioner opined that the right hip disability was secondary to his service-connected bilateral knee disabilities.

In June 2008, the recent VA examiner, and in July 2012 another VA examiner (also a nurse practitioner), opined that the Veteran's bilateral hip disability was less likely than not caused by his service-connected bilateral knee replacements, as degenerative changes in the hips were not a known complication of knee arthroplasty (claims file vol. # 2).  The examiners explained that the most likely etiologies of Veteran's bilateral hip disability were the aging process, obesity, familial and genetic factors, and inadequate exercise or excessive exercise in the normal hip joint.  The July 2012 VA examiner further explained that, with regard to aggravation, and the September 2007 statement from Dr. S.R.S., there was no scientific basis to support the private physician's speculative opinion that the Veteran's hip disability was related to his bilateral knee disability and the knee replacements.

As the VA and non-VA opinions were in conflict regarding the etiology of the Veteran's bilateral hip disability, the Board requested an opinion from a VA orthopedist.

In the July 2015 VHA opinion, an orthopedic surgeon opined that the Veteran's bilateral hip disability was less likely than not caused by the Veteran's service-connected bilateral knee disability (claims file vol. #2).  

The medical specialist did not support the June 2008 and July 2012 VA examiners' explanation that inadequate exercise contributed to the bilateral hip disability, but he agreed with their rationale that the aging process, obesity, and familial and genetic factors were more likely responsible for the Veteran's bilateral hip disability.  This doctor explained that these cited etiologies were "proven facts" based on medical science and the current understanding of the existing literature.  The physician found the 2007 opinion from Dr. S.R.S., that knee problems and rehabilitation from total knee arthroplasty contributed to or increased the Veteran's right hip degenerative joint disease (DJD), to be unsupported by orthopedic literature and, instead, based on speculation or conjecture.

The VHA physician concluded "[t]hat there is no credible medical evidence to support bilateral knee degenerative DJD and rehabilitation from knee replacement surgery as causally related to the development of degenerative joint disease of the hip, nor is there support that the knee disability somehow aggravated his condition in the hip joint."  According to the VHA specialist, clinical practice often showed that activity level or weight did not significantly change after knee replacement surgery and that, while those with knee arthritis do often have a painful limp or antalgic gait, this could actually be protective on the hip joints by reducing the overall ability to participate in high impact sports and reduce the number of gait cycles.

In response to the VHA opinion, the Veteran submitted the September 28, 2015 report from Dr. W.B.L., a board certified orthopedic surgeon.  Dr. W.B.L. concluded that the Veteran's right total knee experiences and resulting functional impairments significantly affected the severity of pain and accelerated the deterioration of his right arthritic hip resulting in a right total hip replacement.  In this medical specialist's opinion, the Veteran's right total hip was aggravated beyond the normal progression of that disability as a consequence of the service-connected right knee disability.  With regard to the Veteran's left hip complaints, Dr. W.B.L. found "insufficient evidence" to conclude a service-connected disability.

In reaching his opinion, Dr. W.B.L. interviewed the Veteran by telephone and reviewed his medical records.  Dr. W.B.L. reviewed his conversation with the Veteran and noted that the Veteran had no family history of joint replacement.  The Veteran was 6'3" and weighed 268 pounds, with a body mass index (BMI) of 34 (Class I, mildly obese).

Dr. W.B.L. cited to and discussed relevant medical literature.  He observed that, while no articles were discovered in the literature that concluded that there was a direct effect of knee arthritis or total knee replacement as a cause of hip arthritis, there was a correlation between antalgic gait disturbances and increased hip loads, biomechanical stress, and pain and cited several articles that this.  As to the question of patho etiology of the Veteran's hip osteoarthritis, the relationship of obesity to causation of hip osteoarthritis remained controversial.  While some studies related progression to elevated BMI (>30), several large longitudinal and cross-sectional studies had not found a significant correlation between osteoarthritis of the hip and body weight in contradistinction to the knee.

As to a genetic predisposition to hip osteoarthritis, Dr. W.B.L. discussed an article noting that family studies from Sweden, Britain, and the United States show increased rates of hip osteoarthritis in first-degree relatives of the index patient when compared with the normal population.  The physician observed the Veteran had no recorded cases of any first degree relatives having had joint replacement.

Dr. W.B.L. opined that, with respect to the Veteran's right hip osteoarthritis complaints, it was more likely than not that the failed total knee replacement (that was revised in 2010) significantly affected the Veteran's gait and weight bearing patterns in the right lower extremity.  By the Veteran's description, his hip symptoms increased rapidly after he began limping and accommodating his unstable and painful right knee prosthesis.  The physician explained that these circumstances demanded keeping his right leg protectively and isometrically stable.  Such a strategy would require habitual increased muscle loading on his right hip, especially in trying to negotiate stairs.  Based upon evidence in the literature, it was more likely than not that the derangements of the Veteran's right knee had adversely affected his right hip joint, causing an increased rate of deterioration and pain.  The medical specialist commented that this conclusion was consistent with the fact that the Veteran had not required total hip replacement of the left hip that is associated with a properly functioning left total knee replacement.  

In Dr. W.B.L.'s opinion, it was at least as likely as not that the Veteran's right hip disability was aggravated (beyond the normal progression of that disability) by his service-connected right knee.

The orthopedic surgeon acknowledged that his opinion refuted the current opinions on record of the June 2008 and July 2012 VA examiners, who concluded that the aging process, obesity, and familial and genetic factors played a dominant role in the Veteran's need for right total hip replacement.  Dr. W.B.L. explained that the Veteran had no evidence of a significant familial or genetic predisposition to arthritis. 

Further, according to Dr. W.B.L., the VHA physician's statement, that the relationship of body weight (obesity as determined by BMI) to symptomatic hip arthritis was "proven fact", was not supported by the literature review and the exact influence of BMI remained controversial.  With regard to that doctor's opinion that the painful right knee would reduce stress or gait-cycles on the right hip, Dr. W.B.L. found that opinion was no less speculative than to conclude that years of pronounced gait disturbance and load bearing pattern in the right lower extremity would cumulatively accelerate the pain and deterioration of the right hip joint versus the left.  

Dr. W.B.L. commented that it was important to note that the Veteran, in his phone interview, did not contend that his right knee arthritis caused his right hip arthritis but, rather, that his right hip pain and function rapidly deteriorated after his right total knee replacement started to fail.  In Dr. W.B.L.'s opinion, this was the intent of Dr. S.R.S. in 2007, when he concluded that the stresses incurred coping with, the Veteran's knee replacements aggravated and contributed to the eventual need for a. right total hip replacement.  Dr. W.B.L. commented that the VHA physician choose to interpret Dr. S.R.S.'s comments as a causation of arthritis versus exacerbation.

In his September 29, 2015 statement, and in March 2016, the Veteran's attorney contends that the VHA physician failed to provide sufficient detail as to whether the Veteran's hip conditions were aggravated by his service-connected knee conditions.  The attorney maintains that Dr. W.B.L.'s report explicitly refers to medical literature in support of secondary service-connection through aggravation. 

Analysis

The evidence shows that current bilateral hip arthritis has been demonstrated.  There is no contention or evidence that the hip arthritis was directly incurred in service or during a presumptive period. 

The case turns on whether hip arthritis was proximately caused by, or is due to, service-connected knee replacements.  

Right Hip

The evidence in favor of a link between the right hip arthritis and service-connected knee replacement includes the opinion of Dr. S.R.S. in September 2007, who noted the Veteran had severe degenerative disease in the right hip and found it reasonable to believe that the Veteran's significant knee problems and rehabilitations from his replacements contributed or increased the wear and tear on the hip.  The opinion did not include an explicit rationale, but is consistent with medical studies referred to elsewhere in the record.  It is of some limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304 ("[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

The April 2008 VA examiner stated that the Veteran's right hip arthritis was due to service-connected knee disability, but did not provide a rationale for her opinion, although it is also consistent with the medical studies referred to elsewhere in the record.  It too, is of some limited probative value.  Id.  

Dr. W.B.L. in September 2015, found that it was at least as likely as not that the Veteran's right hip disability was aggravated (beyond the normal progression of that disability) by his service-connected right knee disability, although the VA examiners and VHA physician found otherwise.

There are, however, problems with all of these opinions.  The June 2008 negative opinion was rendered by the same examiner who rendered a positive opinion in April 2008.  Most recently, the VHA expert stated that the etiologies of the aging process, obesity, and familial and genetic factors in causing the Veteran's hip disability, as opposed to bilateral knee replacements, were proven fact based on medical science and current understanding of the existing literature, but did not provide or discuss the specific existing literature to support his analysis.  Dr. W.B.L. explained that the Veteran had no evidence of a significant familial or genetic predisposition to arthritis.  He found that the relationship of body weight (obesity as determined by BMI) to symptomatic hip arthritis was not a "proven fact", was not supported by the literature review, and stated that the exact influence of BMI remained controversial.  Dr. W.B.L. discussed specific medical research pertinent to the discussion of whether right hip arthritis was due to knee replacement.

At this point the evidence is in at least equipoise on the question of the link between current right hip arthritis and service-connected knee replacement.  Accordingly, the claim is allowed.

Left Knee

The Veteran's represented stated that should the Board award service connection for a right hip disability, then consider service connection for the left hip as secondary to the right hip.  

The Veteran does have a left hip disability.  See April 2008 X-rays (noting an impression of degenerative changes of the hips bilaterally).

Regarding evidence concerning secondary nexus, the VA examiners in June 2008 and July 2012, and the VHA physician, did not find that left hip arthritis was due to service-connected knee disability.  More significantly, even Dr. W.B.L. concluded that, with regard to the Veteran's left hip complaints, that there was insufficient evidence to conclude a service-connected disability.  The Board also notes that Dr. S.R.S., in September 2007, and the VA examiner in April 2008, explicitly discussed the Veteran's right hip arthritis, but not his left hip.  

Since the VA and VHA examiners' opinions were based on a review of the pertinent medical history, and were supported by sound rationale, they provide compelling evidence against the appellant's claim.  The Board emphasizes that the examiners, and provided a valid medical analysis to the significant facts of this case in reaching their conclusions regarding the Veteran's left hip arthritis.  In other words, the examiners did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 
22 Vet App at 295.  

The report provided by the Veteran, from Dr. W.B.L., similarly does not find that left hip arthritis is due to service-connected knee replacements, and is entirely consistent with the VA opinions.

The Veteran believes that his claimed left hip disability is related to the service-connected knee replacements, but this opinion is of little probative value, because he lacks the medical expertise needed to attribute his left hip arthritis disability to the bilateral knee replacement disability as opposed to the other possible causes.  The VA examiners and the VHA physician were well qualified to assess the causes of the hip arthritis disability in the Veteran's system and provided extensive reasons for their opinions.  In fact, Dr. W.B.L., the Veteran's own medical expert, did not find sufficient evidence of a service-connected left hip disability.

There is no competent and credible lay or medical opinion or evidence to refute the VA and non-VA medical opinions as to the Veteran's left hip arthritis.  The Board also notes that the record does not contain evidence indicating that his left hip is secondary to his right hip; therefore, the duty to assist has not been triggered.  After reviewing the pertinent evidence of record, the Board finds that the preponderance of the evidence is thus against a finding that left hip arthritis is related to the Veteran's active service, including service-connected knee replacements.

In sum, a preponderance of the evidence is against the claim for service connection for left hip disability including as due to service-connected bilateral knee replacements.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for a right hip disability is granted.

Service connection for a left hip disability is denied.




____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


